Citation Nr: 0719732	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  05-26 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred as a result of treatment at the 
Palms of Pasadena Hospital from August 25, 2003 to August 27, 
2003.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1965 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a               rating decision of the 
March 2004 determination by the Department of Veterans 
Affairs Medical Center (VAMC) in Bay Pines, Florida, which 
denied the benefit sought on appeal.

In January 2006, the veteran and a friend testified before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to payment or 
reimbursement for medical care received from August 25, 2003 
to August 27, 2003 at the Palms of Pasadena, pursuant to the 
Veterans Millennium Health Care and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002 & Supp. 2006); 38 C.F.R. §§ 17.1000-17.1002 
(2006).

The veteran's claim was denied in March 2004 on the basis 
that his condition from August 25, 2003 to August 27, 2003 at 
the Palms of Pasadena Hospital was not deemed an emergency of 
such nature that delay would have been hazardous to life or 
health, and that VA medical facilities were available for 
non-emergent treatment.  

The basic facts of this case are not in dispute.  The veteran 
testified that on August 25, 2003, he was having lunch at a 
restaurant with a friend and became very dizzy and nauseous.  
He made his way to the bathroom and vomited, and then someone 
called for emergency assistance.  When emergency personnel 
arrived, they put the veteran in the ambulance, and after 
examining him, told him that he was showing signs of a 
possible heart attack.  The veteran asked to go to the VA 
Medical Center in Bay Pines.  At that point, the emergency 
personnel were not sure if Bay Pines was accepting patients 
to the ER.  In any event, because the veteran was reportedly 
showing signs of a possible heart attack, emergency personnel 
took him to the nearest hospital, which was Palms of 
Pasadena.  

The question that remains unresolved is whether the veteran 
received approval by VA for admission into the emergency room 
at the Palms of Pasadena Hospital on August 25, 2003.  The 
Board observes that an admitting facesheet from the Palms of 
Pasadena Hospital dated on August 25, 2003 shows that the 
veteran was insured by VA, and the corresponding treatment 
authorization number is listed as "APPROVED/MILLENIUM."  

The veteran indicates that, upon arrival at the private 
hospital, he received VA approval to receive treatment at the 
Palms of Pasadena.  In his June 2004 statement, the veteran 
explained that once he arrived in the emergency room, his 
caregiver spoke to a VA employee named "Joe Portuondo," who 
reportedly told her that the veteran was approved to receive 
treatment at Palms of Pasadena, and if that changed he would 
be notified and required to move to a VA facility.   The 
veteran and his caregiver never heard back from VA.  The 
caregiver testified at the veteran's personal hearing and 
corroborated this story.  Therefore, since the Board finds 
that the meaning of the authorization number listed on the 
admitting facesheet is unclear, the Board finds that the VAMC 
should review it, as it may have a bearing on the veteran's 
claim.

Accordingly, the case is REMANDED for the following action:

1.  The VAMC, in cooperation with the VA 
Regional Office, should determine whether 
this veteran was enrolled in the VA 
healthcare system and had received VA 
medical treatment within the 24 month 
period preceding the claimed treatment in 
August 2003.  The answers to these 
questions should be incorporated into the 
record.  

2.  The VAMC should review the admitting 
facesheet from the Palms of Pasadena 
Hospital dated on August 25, 2003, and 
comment as to the meaning of the 
"Treatment Authorization Number -
Approved/Millenium."  

Does this authorization number indicate 
that VA authorized the veteran's 
admission to the Palms of Pasadena 
Hospital on August 25, 2003, pursuant to 
the Veterans Millennium Health Care and 
Benefits Act?  Did the veteran receive 
approval for this private hospitalization 
from VAMC personnel? 

3.  After completing the above-noted 
development, and any additional 
development deemed warranted, the VAMC 
should readjudicate the veteran's 
claim in light of all pertinent evidence 
and legal authority.  If the benefit 
sought on appeal remains denied, the VAMC 
should furnish to the veteran an 
appropriate supplemental statement of the 
case (SSOC), and afford him the 
appropriate time period for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
disposition of this case.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).






_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



